Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Nassau County (McCormack, J), imposed June 2, 2011, upon his conviction of manslaughter in the first degree, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 254, 257 [2006]; People v Callahan, 80 NY2d 273, 280 [1992]).
Dillon, J.E, Leventhal, Chambers and LaSalle, JJ., concur.